J-A29015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSHUA JAMES STUMP                         :
                                               :
                       Appellant               :   No. 205 MDA 2020

       Appeal from the Judgment of Sentence Entered September 18, 2019
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0000701-2018


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 23, 2020

        Appellant Joshua James Stump appeals from the Judgment of Sentence1

imposed after a jury found him guilty of two counts of Criminal Solicitation to

Commit Sexual Abuse of Children, two counts of Criminal Solicitation-

Corruption of Minors, and one count of Terroristic Threats. 2         Appellant

challenges the weight and sufficiency of the evidence, and the court’s

application of 42 Pa.C.S. § 9718.2, the sentencing statute mandating a


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant filed his appeal from the trial court’s January 10, 2020 denial of
his Post-Sentence Motion. However, the appeal properly lies from the
Judgment of Sentence imposed on September 18, 2019. Commonwealth v
Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc). We have
corrected the caption accordingly.

2 18 Pa.C.S. §§ 902, 6312(b)(1) and (c), 6301(a)(1)(i), and 2706(a)(1),
respectively.
J-A29015-20



minimum term of incarceration for recidivist sexual offenders. After careful

review, we affirm.

       We glean the following factual and procedural history from the certified

record, including the trial court’s opinions. In late 2017 and into early 2018,

Appellant solicited his girlfriend of seven years, L.L., to film sexual encounters

with her then-14-year-old twin sons, M.L. and R.L., in addition to two

unrelated boys, “to prove you are not cheating on me.” Tr. Ct. Op., dated

Jan. 10, 2020, at 1-2 (citing N.T.). When she refused or otherwise stalled in

fulfilling his requests, Appellant threatened to leave her, hurt her, and harm

her children.   Appellant relayed many of his requests and threats via text

message to L.L. L.L.’s son, M.L., refused L.L.’s multiple requests, ran away,

and began living with his father. M.L. eventually told a friend about L.L.’s

repeated requests to film him masturbating and her request to make a sex

tape with her, and the friend’s parent alerted the police. Meanwhile, L.L. did

film her other son, R.L., who is autistic, ejaculate as he watched pornography

on his phone. She sent the video to Appellant by text and also watched it with

him.

       On January 28, 2018, just after midnight, R.L. called 911 to report that

L.L. had threatened to commit suicide.        When Pennsylvania State Police

(“PSP”) patrol officers arrived at L.L.’s home, she told the officers about her

relationship with Appellant, his requests for the child sex videos, and his

threats to leave and/or harm her. She further explained that, over the past

12 hours, she had been arguing with Appellant through text messages and

                                      -2-
J-A29015-20



phone calls about her refusal to tape herself engaging in sexual acts with her

children and their friends. While she was speaking with the officers, Appellant

called her phone to find out why she had called 911. L.L. handed the phone

to the police officer who confirmed that he was speaking with Appellant.

Appellant told the officer that he monitors L.L.’s cell phone usage online and

saw a 911 call logged in. Before the officer left, he showed L.L. how to save

screen shots of text messages and asked her to save them, and provide them,

for police investigation.

       After a thorough investigation, which included forensic interviews with

L.L.’s two sons and the two unrelated boys at the Lebanon Children’s Resource

Center (“CRC”), the Commonwealth charged Appellant with 11 criminal

offenses.3

       At Appellant’s jury trial on May 23, 2019, L.L., several CRC personnel,

and the PSP investigators testified for the Commonwealth. Relevant to this

appeal, L.L. testified regarding, among other things, Appellant’s numerous

requests for her to record videos of the children engaged in sex acts with

themselves and with her. She stated that she feared if she did not comply,

that Appellant would leave her. L.L. also testified that Appellant threatened

physical violence towards her and her children if she did not make and share

the videos with him.        The Commonwealth authenticated a printout of the

____________________________________________


3 The Commonwealth charged L.L. separately.        She is not a party to this
appeal.


                                           -3-
J-A29015-20



screen shots of text messages that L.L. provided to the PSP, and the trial court

admitted the exhibit. The admitted text messages between Appellant and L.L.

corroborated L.L.’s testimony that Appellant had repeatedly asked her to make

and share explicit videos of child pornography.

      Violet Witter, a forensic child interviewer with the CRC, testified that she

interviewed M.L. The court admitted the video recording of that interview and

Ms. Witter’s written report. In addition, Shannon Cossaboom, the CRC

supervisor and also a forensic child interviewer, testified that she interviewed

R.L., and the court admitted the recording of that video and Ms. Cossaboom’s

summary report.     By agreement between the parties, the Commonwealth

played portions of both boys’ interviews for the jury.

      PSP Trooper Justin Prevost testified regarding his responding to R.L.’s

911 call, and his discussions with L.L and Appellant that occurred on January

28, 2018. Trooper Prevost also testified that he taught L.L. how to take screen

shots of texts to save them; two days later, he retrieved a memory device

from her and printed out the screen shots.

      PSP Criminal Investigator Matthew Templin also testified regarding his

investigation, which involved speaking with Appellant.

      Both M.L. and R.L. testified at trial that they had told the truth during

their CRC interviews. The parties stipulated that the CRC interviews would

serve as the bulk of their testimony. In addition, M.L. testified that he stopped

living with his mother after her request that he make a sex tape with her, and




                                      -4-
J-A29015-20



that he told many friends about the request. R.L. testified that he called 911

on January 28, 2018, after his mom and Appellant had been fighting.

       The Commonwealth did not present testimony from the unrelated boys

with whom Appellant had implored L.L. to engage in filmed sexual acts. The

parties stipulated that the unrelated boys would testify as to their birthdates.

       After instructing the jury and receiving no objections to the instructions

from counsel, deliberations proceeded. The jury acquitted Appellant of six

offenses that pertained to the unrelated boys, and found him guilty of the five

charges set forth above. The court ordered an evaluation with the Sexual

Offenders Assessment Board (SOAB)4 and a Pre-Sentence Investigation.

       On September 18, 2019, the court imposed an aggregate sentence of

26-55 years’ incarceration.5 Appellant filed a Post-Sentence Motion, which the

court denied by Order and Opinion on January 10, 2020.



____________________________________________


4 Appellant stipulated that he had been convicted in 2015 for sexual offenses
involving his minor daughter. After the SOAB evaluation, but before
sentencing, Appellant and the Commonwealth stipulated that Appellant is a
Tier 3 sexual offender required to register for his lifetime with the
Pennsylvania State Police pursuant to SORNA.

5 Prior to imposing sentence, the court first held a hearing to address
Appellant’s violation of the conditions of his parole (“VOP”) imposed in his
2015 sexual offense case docketed at CR-1012-2013. After the court imposed
a VOP sentence, it then imposed sentence in the instant case pursuant to 42
Pa.C.S. §9718.2. Because Appellant had a prior conviction, the court
sentenced him to two mandatory minimum terms of 25 years’ incarceration
for the Solicitation of Child Sexual Abuse convictions. The court ordered the
aggregate sentence imposed in this case to run consecutive to the VOP
sentence.

                                           -5-
J-A29015-20



       Appellant    timely    appealed.        Appellant   filed   a   Pa.R.A.P.   1925(b)

Statement and the court filed a Rule 1925(a) Opinion.

       Appellant raises the following issues for our review:

       1. Was the denial of the request for a judgment of acquittal
       manifestly unreasonable, where the court did not give proper
       weight to the overwhelming amount of evidence showing the
       Commonwealth’s chief witness to be a self-serving liar and where
       there was no reliable forensic evidence to corroborate her
       narrative?

       2. Did the [h]onorable [c]ourt abuse its discretion in admitting
       into evidence Exhibit 1, being purported text messages, where the
       images lacked authentication as they came from the
       Commonwealth’s witness, not a reliable third party phone
       provider?

       3. Was there insufficient evidence?

       4. Did the [h]onorable [c]ourt err in omitting from its jury charges
       the requested ‘False in One, False in All’ instruction, where
       defense counsel requested it, and due to its omission there was a
       reasonable likelihood that the jury therefore failed to consider that
       it could discount the entirety of the Commonwealth’s case, having
       been founded entirely on the testimony of the Commonwealth’s
       witness, a proven liar, and that the jury therefore improperly
       ignored constitutionally relevant evidence suggesting innocence?

       5. Did the [h]onorable [c]ourt err in imposing the minimum
       mandatory jail sentence, thus making an error of law?

Appellant’s Brief at 4-5 (reordered).

       Weight of the Evidence6

____________________________________________


6 In his Pa.R.A.P. 1925(b) Statement, Appellant challenged the weight of the
evidence but did not specifically challenge the trial court’s exercise of its
discretion in denying his Motion for Judgment of Acquittal. We, thus, review



                                           -6-
J-A29015-20


       Appellant first asserts that “[t]he evidence demonstrating the sole guilt

of [L.L.] should have been given such great weight that it carried the day.”

Appellant’s Brief at 10. Appellant supports his assertion with a prolix recitation

and self-serving interpretation of L.L.’s testimony and concludes that the court

erred in declining to grant him a new trial based on the jury’s failure to weigh

the evidence properly. Appellant’s Brief at 11-21.

       When considering challenges to the weight of the evidence, we apply

the following precepts. “The weight of the evidence is exclusively for the finder

of fact, who is free to believe all, none[,] or some of the evidence and to

determine the credibility of the witnesses.” Commonwealth v. Talbert, 129

A.3d 536, 545 (Pa. Super. 2015) (brackets and citation omitted). Resolving

contradictory testimony and questions of credibility are matters for the finder

of fact. Commonwealth v. Hopkins, 747 A.2d 910, 917 (Pa. Super. 2000).

It is well-settled that we cannot substitute our judgment for that of the trier

of fact. Talbert, supra at 546.

       Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this court does not review the underlying question of



____________________________________________


the weight of the evidence claim, but not the propriety of the denial of his
request for a Judgment of Acquittal. Commonwealth v. Lord, 719 A.2d 306,
309 (Pa. 1998) (setting forth bright line rule that issues not raised in a Rule
1925(b) Statement are waived).


                                           -7-
J-A29015-20


whether the verdict is against the weight of the evidence. See id. at 545-46.

“Because the trial judge has had the opportunity to hear and see the evidence

presented, an appellate court will give the gravest consideration to the

findings and reasons advanced by the trial judge when reviewing a trial court’s

determination that the verdict is [or is not] against the weight of the

evidence.” Id. at 546 (citation omitted). “One of the least assailable reasons

for granting or denying a new trial is the lower court’s conviction that the

verdict was or was not against the weight of the evidence and that a new trial

should be granted in the interest of justice.” Id. (citation omitted).

      Furthermore, “[i]n order for a defendant to prevail on a challenge to the

weight of the evidence, the evidence must be so tenuous, vague and uncertain

that the verdict shocks the conscience of the court.” Id. (internal quotation

marks and citation omitted). As our Supreme Court has made clear, reversal

is only appropriate “where the facts and inferences disclose a palpable abuse

of discretion[.]” Commonwealth v. Morales, 91 A.3d 80, 91 (Pa. 2014)

(citations and emphasis omitted).

      “[A] true weight of the evidence challenge concedes that sufficient

evidence exists to sustain the verdict but questions which evidence is to be

believed.” Commonwealth v. Thompson, 106 A.3d 742, 758 (Pa. Super.

2014) (citation omitted). For that reason, the trial court need not view the

evidence in the light most favorable to the verdict winner, and may instead

use its discretion in concluding whether the verdict was against the weight of


                                     -8-
J-A29015-20


the evidence.   Commonwealth v. Widmer, 744 A.2d 745, 751 n.3 (Pa.

2000).

     In addressing Appellant’s weight claim, the trial court set forth the

applicable standard of review and relevant case law before opining:

     In this case, [L.L.] provided incriminating testimony against
     [Appellant]. [L.L.] acknowledged that she was intimately familiar
     with [Appellant] and that she was with him almost every day. She
     described in detail [Appellant’s] perverted proclivities. [L.L.]
     testified that [Appellant] pleaded, prodded and even threatened
     her to make sexually explicit videos with underage boys. [L.L.]
     testified that she eventually created a video of her son
     masturbating in a bathroom.

     To be sure, [L.L.] herself was charged with crimes as a result of
     what occurred with her children. To be sure, [L.L.] did have a
     motive to provide testimony that inculpated someone else for the
     behavior with which she was charged. . . .

     What [Appellant] so conveniently overlooks in his arguments is
     the corroborating evidence for [L.L.’s] testimony in the form of
     text messages from him that she copied. . . .


                             [Messages omitted]

                                       ***

     [N]one of the verdicts shocked the conscience of this [c]ourt in a
     way that would render them against the weight of evidence[.]

Tr. Ct. Opinion, dated Jan. 10. 2020, at 7-10.

     We discern no abuse of discretion in the trial court’s denial of Appellant’s

request for a new trial based on the weight of the evidence. In addition to

L.L.’s testimony, the trial court heard the testimony from the PSP

investigators, M.L., R.L., and others. The court observed the witnesses and


                                     -9-
J-A29015-20


reviewed the documentary evidence admitted at trial, including the text

message screen shots and R.L. and M.L.’s forensic interviews.           Applying

relevant case law, the trial court properly exercised its discretion in declining

to reweigh the evidence and disturb the jury’s credibility determinations.

       Appellant is now asking this Court to reweigh L.L.’s testimony to reach

his credibility determination. We cannot and will not do so. Our review of the

record shows that the evidence is not tenuous, vague, or uncertain, and the

verdict was not so contrary to the evidence as to shock the Court’s conscience.

Accordingly, the court did not err in denying Appellant’s request for a new trial

based on the weight of the evidence.

       Authentication

       Immediately following his weight argument, but without a separate

heading, Appellant attempts to address his second issue.7 Appellant contends

that the Commonwealth did not authenticate the printout of the screen shots


____________________________________________


7 Appellant has not complied with the briefing requirements set forth in our
rules of appellate procedure. Rule 2119(a) dictates that an argument “shall
be divided into as many parts as there are questions to be argued; and shall
have at the head of each part—in distinctive type or in type distinctively
displayed—the particular point treated therein, followed by such discussion
and citation of authorities as are deemed pertinent.” Pa.R.A.P. 2119(a). The
Pennsylvania Supreme Court has clearly stated that “[t]he briefing
requirements scrupulously delineated in our appellate rules are not mere
trifling matters of stylistic preference[.]” Commonwealth v. Briggs, 12 A.3d
291, 343 (Pa. 2011). “[C]ompliance with these rules by appellate advocates .
. . is mandatory.” Id. See also Pa.R.A.P. 2101 (requiring conformance “in all
material respects with the requirements of [the briefing rules.]”)
Notwithstanding Appellant’s briefing defect, we decline to find waiver on this
basis.

                                          - 10 -
J-A29015-20


of the incriminating text messages and, thus, their admission “over counsel’s

objection, should be disquieting.” Appellant’s Br. at 21-22.

      “The admissibility of evidence is a matter solely within the discretion of

the trial court. This Court will reverse an evidentiary ruling only where a clear

abuse of discretion occurs.” Commonwealth v. Johnson, 638 A.2d 940, 942

(Pa. 1994) (citation omitted). However, “where the evidentiary ruling turns

on a question of law[,] our review is plenary.” Buckman v. Verazin, 54 A.3d

956, 960 (Pa. Super. 2012) (citations omitted).

      Here,   Appellant   has   challenged    the   court’s   finding   that   the

Commonwealth authenticated the screenshots of text messages from L.L.’s

cell phone.    Rule 901 of our rules of evidence addresses the proper

authentication of evidence.

      In order to authenticate proffered evidence, “the proponent must

produce evidence sufficient to support a finding that the item is what the

proponent claims it is.” Pa.R.E. 901(a). Evidence may be authenticated in a

variety of ways, including with testimony from witnesses with knowledge “that

an item is what it is claimed to be.” Id. at 901(b)(1). Evidence can also be

authenticated by the “appearance, contents, substance, internal patterns, or

other distinctive characteristics of the item, taken together with all the

circumstances.” Id. at 901(b)(4). In addition, to connect text messages with

a particular person, authentication may be demonstrated with either “direct

evidence such as testimony of a person with personal knowledge[,]” or


                                     - 11 -
J-A29015-20


“circumstantial evidence, such as . . . identifying content[,] or proof of . . .

access to a device or account at the relevant time when corroborated by

circumstances indicating authorship.” Rule 901(b)(11)(A) and (B)(i) and (ii).

Although “[c]ircumstantial evidence of . . . access to a device or account alone

is insufficient for authentication of authorship of digital evidence . . . this

evidence is probative in combination with other evidence of the author’s

identity.” Rule 901, Comment (citations omitted).       Authenticity generally

entails a “relatively low burden of proof.”   Commmonwealth v. Koch, 106

A.3d 705, 713 (Pa. 2014) (Castille, J., in support of affirmance) (addressing

generally authentication of text messages).

      To support his authentication challenge, Appellant avers that the copies

of the admitted messages were “one-sided,” and implies that L.L. could have

altered the text conversations before printing out the screen shots. Appellant’s

Br. at 22.

      The trial court addressed Appellant’s claim by noting the following

authentication evidence presented to the jury through L.L.’s testimony:

      • The text number in question was regularly used by [L.L.] to
      communicate with [Appellant].

      • The telephone number used for text messages was used by
      [L.L.] and [Appellant] to communicate about regular ordinary
      everyday life matters. When those matters were discussed, via
      text, the events described occurred.

      • [L.L.] testified that she never communicated with any other
      human being at the telephone number in question.




                                     - 12 -
J-A29015-20


      • The telephone number in question was used by [L.L.] to
      communicate with [Appellant] while Trooper Prevost was present.
      Trooper Prevost spoke with [Appellant] using that telephone
      number.

      • The telephone number in question was used for verbal
      communications in addition to text messages. When verbal
      communications occurred, [L.L.] heard [Appellant’s] voice, which
      she recognized.

Tr. Ct. Op., dated Apr. 3, 2020, at 8-9 (citing N.T. Trial at 34-36).

      The trial court further noted that some admitted text messages

“revealed that the sender knew information about [L.L.] such as where she

was located and what type of car was parked in her driveway.” Id. at 9, citing

Exh. 1. In addition, the court noted the sexual content of the text messages

from Appellant and quoted the text message from Appellant asking L.L. to

delete the text conversation about the movie so “that if they [police officers]

want to see your phone again it’s not on there.” Id., quoting Exh. 1. Based

on the above, the court opined that “[n]o human being other than [Appellant]

would have had the motive or knowledge to send such texts.” Id. at 9. The

court concluded that the texts provided sufficient contextual clues to support

its conclusion that the Commonwealth met its “‘relatively low burden of proof’

to establish that the text messages were in fact sent by [Appellant].” Id.

      We agree with the trial court’s conclusion. In arguing that the screen

shots were not authenticated as accurate depictions of conversations between

L.L. and himself, Appellant ignores the fact that the trial court, after his

attorney lodged his objection, extensively questioned L.L. to establish that the


                                     - 13 -
J-A29015-20


screen shots were text messages that came from Appellant. See, e.g., N.T.

Trial, 5/23/19, at 34-37. Further supporting the screen shots authenticity,

Trooper Provost testified that he spoke with Appellant from L.L.’s phone which

displayed the same phone number as that printed on the screen shots. N.T.

at 115-17.

      We discern no abuse of the court’s discretion in admitting the screen

shots into evidence. Appellant’s claim, thus, fails.

      Sufficiency of the Evidence

      Appellant next challenges the sufficiency of the evidence. Appellant’s

Br. at 25. In support, Appellant relies entirely on his discussion addressing

his challenge to the weight of the evidence and then concludes that the text

messages “do not support a single one of the aforementioned charges.” Id.

at 25. He then summarily concludes that because the jury acquitted him of

six charges pertaining to the two unrelated children, he should have been

acquitted of all charges on the basis of insufficient evidence. Id. at 25-26.

Appellant’s argument is woefully undeveloped and he has, thus, waived this

challenge.

      The Pennsylvania Supreme Court has stated:

      [W]here an appellate brief fails to provide any discussion of a
      claim with citation to relevant authority or fails to develop the
      issue in any other meaningful fashion capable of review, that claim
      is waived. See also Pa.R.A.P. 2119(a) (each point treated in an
      argument must be “followed by such discussion and citation of
      authorities as are deemed pertinent”). It is not the obligation of
      this Court . . . to formulate [an a]ppellant's arguments for him.


                                     - 14 -
J-A29015-20


Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (some citations

omitted).

       In his one-page, two-paragraph argument, Appellant does not delineate

which of the three offenses he is challenging as unsupported by the evidence.

In addition, Appellant’s brief fails to develop an argument with citation to the

record and pertinent authority.8 See Pa.R.A.P. 2119 (c), (d) (requiring

reference to the record and a synopsis of all evidence relevant to the point

raised). Due to his omissions, we are unable to conduct meaningful review.

Accordingly, Appellant’s sufficiency challenge is waived.

       Jury Instruction

       Appellant next contends that the court erred in not giving his requested

“false in one, false in all” jury instruction, and “[s]uch omission cannot be said,

beyond a reasonable doubt, to be harmless.”            Id. at 27. Counsel also

acknowledges that he did not object to the absence of the requested

instruction following the court’s final instructions. Id.




____________________________________________


8 Appellant cites one case, Commonwealth v. Widmer, 744 A.2d 745 (Pa.
2000), before summarily concluding L.L.’s “assertions defied logic and
reasonable human experience, and completely lacked corroboration.”
Appellant’s Br. at 25. The crux of Widmer was the Supreme Court’s
determination that the Superior Court erred in intermingling the standards of
review applicable to sufficiency and weight challenges. Appellant provides no
discussion informing this Court of the relevance of the Widmer Court’s
reasoning or holding to his case. See Pa.R.A.P. 2119(a) (requiring discussion
of cited authority).


                                          - 15 -
J-A29015-20


        Appellant’s argument is, again, woefully underdeveloped. Aside from a

lengthy block quote setting forth general legal principles applicable to review

of jury instructions, Appellant again fails to develop his issue with reference

to the record and a meaningful, developed discussion with citation to relevant

case law. “We shall not develop an argument for an appellant, nor shall

we scour the record to find evidence to support an argument; instead, we will

deem the issue to be waived.” Commonwealth v. Cannavo, 199 A.3d 1282,

1289 (Pa. Super. 2018), appeal denied, 217 A.3d 180 (Pa. 2019) (citations

and brackets omitted). Accordingly, this issue is waived.

        Mandatory Minimum Sentence

        In his final issue, Appellant challenges the court’s imposition of the

mandatory 25-year minimum sentence as provided in 42 Pa.C.S. § 9718.2,

the sentencing provision applicable to recidivist sexual offenders. Appellant’s

Br. at 28.    The jury’s verdict of Appellant’s guilt of Solicitation to Commit

Sexual Abuse of Children triggered the application of the mandatory sentence

under Section 9718.2 due to Appellant's prior conviction of a sexual

offense. See 42 Pa.C.S. § 9718.2(a)(1) (referencing 42 Pa.C.S. § 9799.14

for prior offenses considered for purposes of applying the recidivist sentencing

statute).    Appellant contends that the sentence is illegal because his prior

convictions “should constitute an ‘Alleyne[9] fact,’ as the Supreme Court found


____________________________________________


9   Alleyne v. United States, 570 US 99 (2013).


                                          - 16 -
J-A29015-20


in Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016).” Appellant’s Br. at

28.   Appellant’s contention is not supported by law.

      As a preliminary matter, we note (as did Appellant) that the Wolfe Court

addressed Alleyne in the context of Section 9718, not Section 9718.2. See

Wolfe, supra at 663. Wolfe is, therefore, inapplicable in this case.

      In Alleyne, the U.S. Supreme Court held that “facts that increase

mandatory minimum sentences must be submitted to the jury” and found

beyond a reasonable doubt. 570 U.S. at 116. However, this Court previously

observed that

      [p]rior convictions are the remaining exception to Apprendi v.
      New Jersey, 530 U.S. 466, [] (2000), and Alleyne. . . , insofar
      as a fact-finder is not required to determine disputed convictions
      beyond a reasonable doubt to comport with the Sixth Amendment
      jury trial right. See Almendarez-Torres v. United States, 523
      U.S. 224 [] (1998).

Commonwealth v. Hale, 85 A.3d 570, 585 n.13 (Pa. Super. 2014).

      Because Appellant’s mandatory minimum sentences imposed under

Section 9718.2 are premised on his prior conviction, Alleyne does not render

his sentences unconstitutional. This claim, thus, fails.

      Conclusion

      Having found Appellant’s claims to be meritless or waived, we affirm

Appellant’s Judgment of Sentence.

      Judgment of Sentence affirmed.




                                     - 17 -
J-A29015-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                          - 18 -